Citation Nr: 0903057	
Decision Date: 01/28/09    Archive Date: 02/09/09

DOCKET NO.  06-18 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


ATTORNEY FOR THE BOARD

T.S. Samadani


INTRODUCTION

The veteran served on active duty from December 1975 to May 
1979, including periods of active duty for training from 
January to April and July to September of 1976.
This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine, which denied service connection for the 
veteran's psychiatric disorder.  

The Board remanded this appeal in June 2008.


FINDING OF FACT

Current acquired psychiatric disabilities are unrelated to a 
disease or injury in service.


CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 101(24), 1131 
(West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Clams Assistance Act of 2000 as amended (VCAA) 
and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Pursuant to the VCAA, upon receipt of complete or 
substantially complete application for benefits, and prior to 
an initial unfavorable decision, VA must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  38 
U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. Principi, 
18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  Section 
3.159 was recently amended to eliminate the requirement that 
VA request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23353 (Apr. 30, 2008) (effective for claims pending on or 
after May 30, 2008).

The veteran was sent a VCAA notice letter in February 2005.  
The letter provided him with notice of the evidence necessary 
to substantiate his claim, the evidence VA would assist him 
in obtaining, and the evidence it was expected that he would 
provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  Thus, 
the content of the letter provided satisfactory VCAA notice 
in accordance with § 5103(a) and § 3.159(b)(1) as specified 
in Pelegrini II.

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.   
Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).  

The veteran has established his status as a veteran.  He 
received notice as to the notice elements outlined in 
Pelegrini and the second and third elements outlined in 
Dingess, via a letter sent in February 2005.  He did not 
receive VCAA notice on the fourth or fifth Dingess elements 
until March 2006.

Content-complying VCAA notice must be provided prior to an 
initial unfavorable decision by the RO.  Pelegrini II, 18 
Vet. App. at 120.  The February 2005 VCAA letter was sent 
prior to the RO's initial decision, but there was a timing 
deficiency with regard to the March 2006 notice letter.  This 
timing deficiency was cured, however, by readjudication of 
the claim in an April 2006 statement of the case and a 
November 2006 supplemental statement of the case (SSOC).  
Mayfield v. Nicholson, 499 F.3d 1317, 1323-4 (Fed. Cir. 
2007).  

Duty to Assist

In developing his claim, VA obtained the veteran's service 
treatment records (STRs).  In addition, a VA examination and 
addendum were obtained in March 2006 and August 2008.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  There is no 
reported evidence that has not been obtained.

The veteran contends that the VA examiner showed bias by 
describing earlier reports of psychiatric symptoms as 
"situational" and by writing that he wrote in his narrative 
report that "I said that he was a dummy if he didn't 
understand myself."  

The quote is an apparent reference to a quote in the March 
2006 examination report in which the examiner quoted the 
veteran as saying on one occasion that "I must be f-ing 
dumb if I did not understand what he was saying."  This 
quote was one sentence in a nine page report that contained 
information both for and against the veteran's claim.  Taken 
as a whole the exhaustive report appears to be an attempt to 
accurately describe the veteran's current symptomatology and 
psychiatric history.

The description of the veteran's symptomatology as 
"situational" appears to be nothing more than the 
examiner's opinion as to the nature of the reported 
symptomatology.  While the veteran may disagree with this 
opinion, it does not reflect bias, but merely a professional 
opinion.  There is no other indication in the examination or 
addendum report of bias on the part of the examiner.  A new 
VA examination is, therefore, not warranted.  

No further development is required to comply with the 
provisions of the VCAA or the implementing regulations.  
Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  
Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection will be granted for disease or injury 
incurred or aggravated in "active military naval, or air 
service."  38 U.S.C.A. § 1110.  The term "active military 
naval, or air service" includes any period of active duty 
training during which an individual was disabled or died from 
a disease or injury aggravated in the line of duty.  
38 U.S.C.A. § 101(24).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage, 10 Vet. App. 
488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 
296, 302 (1999).  Continuity of symptomatology may be 
established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson, see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  
Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted."

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Analysis

The service treatment records reveal no psychiatric 
disability at the time of the August 1975 enlistment 
examination.  On the December 1975 report of medical history, 
the veteran checked the box that he did not have depression 
or excessive worry in the past but there is a correction with 
blue ink indicating that the veteran did in fact report 
having depression or excessive worrying in the past.  

The veteran's service treatment records show that the veteran 
complained of an upset stomach on February 10, 1976.   It was 
noted that the veteran had been seen in the Mental Health 
Clinic on February 3rd and that the veteran had been told 
that he was anxious but motivated.  On February 11, 1976, the 
veteran was again seen for complaints of an upset 
stomach/nervous stomach.  The treatment record stated that he 
was worried.  He was diagnosed with anxiety and prescribed 
Valium.  On a document entitled clinical cover sheet, dated 
February 11, 1976, a diagnosis of situational reaction was 
rendered.  

On October 3, 1976, the veteran was noted to have a long 
history of stomach ailment, which had previously been 
diagnosed as a nervous stomach.

The veteran was again seen on September 10, 1977, with 
complaints of a stomach ailment.  He was noted to have had an 
incident with a lieutenant, which upset him.  An assessment 
of anxiety was made.  He stated that he wanted to be 
transferred.  In June 1978, there is a diagnosis of anxiety.  

In a March 2006 VA examination, the examiner diagnosed the 
veteran with a single episode of major depression that was in 
partial remission without psychosis.  After examining the 
veteran and reviewing the claims file, the examiner opined 
that the veteran had a situational reaction during service.  

The examiner did not find that the veteran had ongoing 
anxiety or a depressive disorder while in the military.  The 
examiner also noted that he questioned the report of December 
1975 indicating a positive check mark for depression and 
excessive worrying because it was made with blue pen while 
the rest of the document was filled out with a black pen.  
The examiner further noted that a diagnosis of anxiety or 
depression may be related to his back problem because he was 
seen by Dr. S.B. for depression following his back injury.

Pursuant to a Board remand, the examiner provided an addendum 
to his March 2006 opinion.  The examiner noted that the 
veteran had been diagnosed in March 2005 as having major 
depressive affective disorder and generalized anxiety 
disorder and had also been diagnosed as having bipolar 
affective disorder and major depression.  

The examiner then reviewed the new medical records in the 
claims file.  The examiner stated that although the veteran 
had been diagnosed with a nervous stomach in an October 1976 
treatment record, the veteran was not treated for anxiety.  
Again in September 1977, the veteran complained of a stomach 
ailment and of an incident with a lieutenant, which upset 
him.  There was again no treatment or medication given to him 
for anxiety.  

The examiner stated that the veteran was only treated once 
with valium during service and that his treatment, 6 tablets 
of valium was a common treatment in those days for a 
diagnosis of situational reaction.  The examiner again opined 
that the veteran had situational anxiety during his June 1978 
treatment.  

Although the veteran had been noted to be extremely anxious 
during this physical examination, the examiner opined that 
anyone would have been extremely anxious if they were 
coughing up blood and had GI bleed.  He was not given any 
medication for his anxiety following this visit.  In summary, 
the examiner opined that the several diagnosis of anxiety 
during the veteran's service, appear to be all of an acute 
nature.  He stated that it is not likely that the veteran's 
current psychiatric disability had its onset during the 
periods of active duty for training.

In May 2006, the veteran reported to his private physician, 
Dr. K., that he believed his military service resulted in his 
depressive and anxiety disorders.  He noted that prior to 
service, he was a confident and productive man but since his 
military service, he has been unable to consistently maintain 
employment.  The physician noted that this was the first time 
that the veteran had reported this.

In May 2006, the veteran's mother submitted a letter stating 
that the veteran had not been the same since service, that a 
doctor had warned her in 1980 that the veteran was depressed.  
She believed the veteran's depression and self doubt was due 
to military service. 

On numerous occasions, the veteran has stated that his 
current psychiatric disorder began during his military 
service.  

The only opinions of record linking the veteran's current 
psychiatric disorder to his service are those of the veteran 
and his mother.  However, as lay people, they are not 
competent to render an opinion on matters of medical 
causation or diagnosis.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Hence the veteran lacks the medical expertise to 
render a competent opinion that the symptomatology in service 
represented the onset of his current psychiatric disability.

The record shows that the veteran has been diagnosed with a 
variety of psychiatric disorders since service, including 
major depressive affective disorder, schizoaffective 
disorder, and bipolar affective disorder. 

Although the veteran has a current acquired psychiatric 
disorder and there were reports of psychiatric symptoms in 
service, the only competent medical opinions are that the in-
service symptoms are unrelated to his current acquired 
psychiatric disorder.  

The veteran has made statements during the course of this 
appeal, which can be read as reporting a continuity of 
psychiatric symptoms beginning with his treatment in service.  
The veteran's mother has recently submitted a similar 
statement.  These statements must be weighed against the 
contemporaneous record, which does not show ongoing 
symptomatology, the opinion of the VA mental health 
professional, and the relatively recent report by a private 
treatment provider that the veteran had not previously 
reported symptoms dating back to military service.  The 
latter evidence is more probative.  The opinions of the 
mental health professional are not contradicted by other 
competent professionals, are consistent with the documented 
record, are the product of a thorough review of the record 
and interviews with the veteran, and are contained in 
detailed reports supported by a rationale.

As such, the preponderance of the evidence is against the 
claim, and it is denied.  
38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Entitlement to service connection for acquired psychiatric 
disorder is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


